Citation Nr: 0519381	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher evaluation for peptic ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher evaluation for eczema, tinea 
pedis, and dyshydrosis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a higher evaluation for status post right 
hip injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to 
August 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  His claims file was transferred to 
the Waco RO in February 2005.

During a February 2005 Travel Board hearing, the appellant 
raised a claim of entitlement to service connection for a 
dental condition.  He further requested that his claims of 
entitlement to service connection for left hip and low back 
disorders secondary to the service-connected status-post 
right hip injury be reopened.  In a January 2003 statement, 
the appellant raised a claim of entitlement to service 
connection for irritable bowel syndrome secondary to the 
service-connected peptic ulcer disease.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

FINDINGS OF FACT

1.  The appellant's peptic ulcer disease is considered 
moderately disabling, manifested by complaints of diarrhea, 
vomiting, and bloody stools.

2.  The appellant's eczema, tinea pedis, and dyshydrosis are 
productive of constant itching, extensive lesions, and marked 
disfigurement.

3.  The appellant's status post right hip injury is 
productive of slight impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for peptic ulcer 
disease have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, 
Diagnostic Code 7305 (2004).  

2.  The criteria for a 30 percent evaluation for eczema, 
tinea pedis, and dyshydrosis have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for status post right hip injury, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5255 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The appellant contends that his service-connected peptic 
ulcer disease, status post right hip injury, and eczema, 
tinea pedis, and dyshydrosis, have worsened in severity.  
Specifically, the appellant asserts that his current 
disabilities cause diarrhea, bloody stools, vomiting, hip 
pain, altered gait, and constant itching.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The appellant filed his increased rating claims in July 2000. 
In February 2001, the appellant was notified by phone of the 
enactment of the VCAA. (See the February 2001 report of 
contact (ROC)).  In May 2001, the RO provided specific 
written notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the 
allocation of responsibility for obtaining such evidence, as 
well as advising the appellant to submit any evidence in his 
possession pertaining to the claims.  A July 2001 ROC 
indicates the appellant had no further evidence or 
information to submit in support of his claims and asked the 
RO to proceed with adjudication based on the evidence already 
of record. Thereafter, in the September 2001 rating decision, 
the claims regarding the status post right hip injury and 
tinea pedis and dyshydrosis were denied.  The RO awarded an 
increased 10 percent rating for peptic ulcer disease.

As the VCAA notices were provided to the appellant prior to 
the initial RO adjudication of the claims, the timing of the 
notice complies with the express requirements of the law as 
found by the Court in Pelegrini.  See Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____)(Technical amendment to clarify that the time 
limitations for submitting evidence in the VCAA do not 
prevent VA from issuing a decision before expiration of that 
time period).  

As will be noted below, the appellant's claims relative to 
peptic ulcer disease and eczema, tinea pedis, and dyshydrosis 
are being granted.  To this extent, further notice or 
development of the claims would not result in a more 
favorable result for the appellant.  The increased rating 
claim for status post hip injury is being denied on the basis 
that the objective medical evidence of record does not meet 
the criteria for the next higher rating under the applicable 
diagnostic code.   VA outpatient treatment records and 
private medical records have been associated with the claims 
file.  The appellant was afforded VA examinations in 
September 2000, April 2003, and October 2003.  There is 
sufficient medical evidence of record to render a 
determination on the merits of the claims.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

The Merits of the Claims

As noted, the appellant contends that peptic ulcer disease, 
status post right hip injury, and eczema, tinea pedis, and 
dyshydrosis, have worsened in severity.  Specifically, the 
appellant asserts that his current disabilities cause 
diarrhea, bloody stools, vomiting, hip pain, altered gait, 
and constant itching.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. §§ 4.1 and 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the appellant's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

Peptic Ulcer Disease:  

The appellant argues that peptic ulcer disease is productive 
of diarrhea, vomiting, and bloody stools, he should be 
granted a rating in excess of 10 percent disabling.  The 
record reflects that service connection was awarded in a July 
1990 rating decision.  The RO assigned a noncompensable 
evaluation effective August 1989.  The appellant filed his 
current increased rating claim in July 2000.  In a September 
2001 rating decision, the RO awarded an increased 10 percent 
rating effective July 2000.  The appellant disagreed with the 
10 percent and initiated the instant appeal. 

Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The appellant has not 
withdrawn his increased rating claim and as such, it remains 
in appellate status.

Peptic ulcer disease is currently rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7304, 
providing that a 10 percent rating is assigned for mild 
gastric ulcer with recurring symptoms once or twice yearly.  
A 20 percent rating is assigned for moderate recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration or with continuous moderate 
manifestations. 38 C.F.R. § 4.114.  

The objective evidence of record contains varying degrees of 
severity with respect to the symptomatology associated with 
peptic ulcer disease.  At times the disorder was found to be 
inactive or in good control and other times, the disability 
appeared to be causing moderate abdominal distress.  Having 
carefully considered the appellant's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and will grant a 20 percent rating for peptic ulcer 
disease.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue).

Upon VA examination in September 2000, the appellant 
complained of nausea, acid reflux, abdominal pain, and 
diarrhea in excess of four times per day.  He did indicate 
past occurrences of bloody vomit and stool.  The abdomen was 
tender in the mid epigastrium.  Bowel sounds were intact and 
no masses were palpated.  

VA outpatient treatment records dated between 1997 and 2001 
were positive for complaints of vomiting, watery diarrhea 
with bright red blood per rectum, and heartburn.  However, it 
was noted that Zantac was controlling the gastroesophageal 
reflux disease (GERD) symptoms.  

A February 2002 statement from the Oklahoma City Clinic noted 
the appellant continued to take Zantac by mouth twice daily 
for his GERD.  Though there was an indication that there was 
no active peptic ulcer disease at the time. 

The appellant was afforded a VA examination in October 2003.  
The examiner noted for the preceding 12 months, the appellant 
lost approximately two days of work related to his 
gastrointestinal problems, including heartburn and dysphagia.  
An upper gastrointestinal series revealed the presence of 
reflux to the mid esophagus and a small sliding hiatal 
hernia.  The examiner opined that previously documented GERD 
including reflux esophagitis, occasional dysphagia, gastritis 
and duodenitis, and duodenal ulceration, was in good control 
with the current medication Rabeprazole.  In fact, the 
examiner stated Rabeprazole "turned the whole picture 
around."   Whereas, during the February 2005 Travel Board 
hearing, the appellant testified that his current 
manifestations included, abdominal pain, bloody stools, 
nausea, reflux, burning, sleep impairment, diet restricts, 
and vomiting.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
The current medical evidence, as previously discussed, 
approximates findings consistent with no more than a 20 
percent disability evaluation for moderate gastric ulcer 
symptoms.  

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

There is no indication of record that the appellant's peptic 
ulcer disease is productive of: stricture of the esophagus 
(diagnostic code 7203); adhesions of the peritoneum 
(diagnostic code 7301); marginal gastrojejunal ulcer (7306); 
hypertrophic gastritis identified by gastroscope (diagnostic 
code 7307); or postgastrectomy syndromes (diagnostic code 
7308). 38 C.F.R. § 4.114.  Should the appellant's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than those 
noted above. 

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Eczema, Tinea Pedis, and Dyshydrosis:  

The appellant argues that to the extent his skin disorder is 
productive of constant itching, cracked and scaly skin, pain, 
and unsightly eruptions, he should be granted a rating in 
excess of 10 percent disabling.  The record reflects that 
service connection was awarded in a July 1990 rating 
decision.  The RO assigned a 10 percent evaluation effective 
August 1989.  The appellant filed his current increased 
rating claim in July 2000.  In a September 2001 rating 
decision, the RO continued the 10 percent disabling rating.  
The appellant disagreed with the 10 percent and initiated the 
instant appeal. 

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating skin disorders were amended, 
effective from August 30, 2002. See 67 Fed. Reg. 147, 49590-
49599 (July 31, 2002).  Prior to the effective date of this 
regulation change, the appellant's eczema, tinea pedis, and 
dyshydrosis was rated as 10 percent disabling under 38 C.F.R. 
§ 4.118 (2002), Diagnostic Code 7806, providing that a 10 
percent rating was assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area. A 30 percent rating was assigned for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement. 38 C.F.R. § 4.118 (2002).  

From August 30, 2002, the appellant's eczema, tinea pedis, 
and dyshydrosis disorder is rated as 10 percent disabling 
under 38 C.F.R. § 4.118 (2004), Diagnostic Code 7806, 
providing that a 10 percent rating is assigned for dermatitis 
or eczema covering at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is assigned for dermatitis or eczema covering 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118 (2004).

The version of the regulation that is more favorable to the 
appellant is to be applied to the facts of his case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in the 
statement of the case issued in February 2003, the RO 
informed the appellant of the former and revised criteria for 
rating diseases of the skin, and considered his claim for an 
increased evaluation pursuant to those criteria. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that under the previous 
criteria prior to effectuation of any revised criteria, which 
has been found to be more favorable, the appellant's eczema, 
tinea pedis, and dyshydrosis, more closely approximates the 
criteria for a 30 percent rating. See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

Upon VA examination in November 1992, the appellant reported 
continued chronic scaling and excoriation over the lateral 
aspects and dorsum of his feet.  He indicated he used a 
steroid cream with some improvement.  Physical examination of 
the appellant's skin showed excoriated scaly lesions on the 
dorsum and lateral aspects of the feet, right great than 
left.  The appellant was diagnosed with probable chronic 
contact dermatitis.

The appellant was afforded a VA examination in September 
2000.  He indicated that he used topical creams for his 
recurring itchy rash.  Physical examination showed no scars 
on the skin.  There was dyshydrosis and tinea pedis over the 
feet.  There were no vascular changes, hammertoes, high arch, 
or claw foot.  Hallux valgus was absent.

VA outpatient treatment records dated between 1997 and 2002 
show treatment for eczema.  An entry dated in March 1998, 
indicated the appellant bathed three to four times per day 
for his eczema.  In December 2001, the appellant indicated 
that his eczema was worse in the summer.  The examiner noted 
widespread eczematous plaques on the trunk, legs, and feet.  
A February 2002 progress note revealed the presence of 
chronic eczema of the feet, arms, and trunk.  Eczema and 
dermatitis flared in June and July 2002.  In October 2002, 
there was widespread involvement of eczema.  Scattered 
erythematous papules with excoriation on the bilateral lower 
extremities were noted. 

Upon VA examination in October 2003, the appellant indicated 
that he was using topical creams with relief, especially 
Triamcinolone.  The appellant indicated that he had not lost 
any time from work for his skin problems.  Per the 
appellant's records, he has never had eczema on his face and 
only his arms when the weather was very hot, but then not on 
his hands.  There was no disfigurement or scars seen. There 
was persistent dermatitis on the dorsum of both feet and on 
the front and side of both legs.  The examiner classified the 
skin disorder as resulting in only mild disability.  During 
hot weather, the appellant stated he had dermatitis over his 
trunk and all four extremities, but not on the face, and none 
in exposed areas.  During these flare-ups, the examiner 
estimated that probably 60-70% of the total skin would be 
involved, but at the time of examination less than 10% of the 
skin was involved with subacute and chronic lesions of 
neurodermatitis on both feet and legs.  



During his February 2005 testimony, the appellant stated that 
he was unable to swim in pools, lakes, or ponds as a result 
of his skin disorder.  He further testified that the sun 
affected his condition by causing cracked, scaly, and itchy 
skin.  The appellant concluded that he was embarrassed by his 
skin condition, and felt that people avoided him because of 
it.
 
The objective medical evidence, as previously discussed, 
approximates findings consistent with no more than a 30 
percent disability evaluation for eczema under the 
regulations in effect prior to August 30, 2002.  There has 
been no indication that the appellant's eczema, tinea pedis, 
or dyshydrosis have been productive of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations to warrant a 50 percent rating.  38 C.F.R. 
§ 4.118 (2002).  Despite, the appellant's testimony that 
people avoided him because of his skin condition, there is no 
objective manifestation that the service-connected skin 
condition has been exceptionally repugnant. Id.  As noted 
above, during VA examination in October 2003, the appellant 
indicated that he has never had eczema on his face or hands.  
The examiner did not find any disfigurement or scars.  
Further, the examiner classified the skin disorder as 
resulting in only mild disability.  

The Board has also taken into consideration the revised 
criteria under diagnostic code 7806 for dermatitis or eczema 
effective August 30, 2002.  However, the objective medical 
evidence of record does not show more than 40 percent of the 
entire body or more than 40 percent of exposed areas affected 
or constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118 (2004).  
While the October 2003 VA examiner estimated that during 
flare-ups in very hot weather, probably 60-70% of the total 
skin would be involved, none was on the appellant's face or 
in exposed areas.  Further, this was an estimation based on 
the appellant's reported coverage.  Moreover, at the time of 
examination less than 10% of the skin was involved with 
subacute and chronic lesions of neurodermatitis on both feet 
and legs.  


In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the appellant's 
eczema, tinea pedis, and dyshydrosis and its effects on his 
earning capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation, other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra;  Shipwash, supra.

Right Hip:  

The appellant argues that to the extent his right hip is 
productive of pain, locking and limited motion, he should be 
granted a rating in excess of 10 percent disabling.  Service 
connection was awarded in an August 1993 rating decision.  
The RO assigned a 10 percent evaluation effective June 1992.  
The appellant filed his current increased rating claim in 
July 2000.  In a September 2001 rating decision, the RO 
continued the 10 percent disabling rating. The appellant 
disagreed with the continued 10 percent and initiated the 
instant appeal. 

The appellant's status post right hip injury is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, providing that a 10 percent rating is 
assigned for impairment of the femur, malunion of, with 
slight hip disability. 38 C.F.R. § 4.71a.  A 20 percent 
rating is assigned for impairment of the femur, malunion of, 
with moderate hip disability. Id.   Having carefully 
considered the appellant's contentions in light of the 
evidence of record and the applicable law, the Board finds 
that the preponderance of the evidence is against the claim 
and the appeal as to this issue will be denied.

The record indicates that in July 1992, when the appellant 
flexed his right hip, internal rotation was painful 
restricted to approximately 5 degrees.  There was some 
flexion contracture of 10 to 15 degrees of the right hip.  
However, x-rays taken in November 1992 contained no definite 
evidence of prior fracture or significant degenerative 
change. 

There have been no significant changes to the earlier 
findings.  During VA examination in September 2000, there was 
marked improvement in the appellant's right hip.  Despite 
complaints of locking, fatigability, and weakness of the 
right hip joint, physical evaluation showed no limitations in 
standing or walking. The examiner opined the right hip was 
within normal limits.  Full range of motion in all direction 
was achieved without pain except in internal rotation: 
extension was to 30 degrees; flexion to 125 degrees; 
adduction to 25 degrees; abduction to 45 degrees; external 
rotation was to 60 degrees; and internal rotation was to 40 
degrees.  

The examiner determined that there did not appear to be any 
substantial limitation of motion in the hip joint.  The femur 
x-ray was normal.  A diagnosis clarification stated there was 
no swelling, heat, redness, effusion, drainage, abnormal 
movements, instability, or weakness of the right hip.  The 
functional limitation for status post right hip injury with 
residual painful range of motion was classified as mild.

While VA outpatient treatment records dated between 2000 and 
2002 reflect  complaints of right hip symptoms, X-rays taken 
in February 2001 showed normal hips bilaterally.  

Finally, during VA Joints examination in April 2003, the 
appellant stood without abnormal curvatures.  While he was 
noted to keep his right lower extremity in some 30 degrees of 
external rotation and walked with the right leg externally 
rotated some 30 degrees, he did not manifest a Trendelenburg 
gait that usually accompanied a hip joint disturbance. While 
the appellant did have pain when the right hip was externally 
or internally rotated, the right hip had range of motion as 
follows: 120 degrees flexion; external rotation 45 degrees; 
internal rotation 30 degrees; and abduction of 30 degrees.  
X-rays were inconclusive, but did suggest some narrowing of 
the joint space and some shortening of the femoral neck.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. It has been held that with regard to 
musculoskeletal disorders rated upon limitation of motion of 
the affected part, functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

In light of the appellant's credible complaints of pain 
experienced in his right hip, the Board has considered 
additional functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.    However, 
the appellant's complaints of pain are reflected in the 
currently assigned 10 percent rating.  There has been no 
showing of additional functional loss to give rise to a 
finding of moderate hip disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2004).
  
As the appellant's status post right hip injury is an 
unlisted condition, the Board has rated the disability under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).   The Board has examined the rating schedule in order 
to assign a rating in excess of 10 percent for the right hip; 
however, conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  There is no indication 
that the appellant has hip, flail joint (diagnostic code 
5254) or ankylosis of the hip (diagnostic code 5250). 
38 C.F.R. § 4.71a.  

A separate rating for arthritis was considered, however; the 
x-ray evidence of record has not confirmed the diagnosis.   
The most recent x-ray evidence dated in 2003, while 
suggestive of some narrowing of the joint space and some 
shortening of the femoral neck, was inconclusive.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the appellant's 
status post right hip injury and its effects on his earning 
capacity and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41.  At present, however, there is no basis for 
assignment of an evaluation other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra;  Shipwash, supra.

ORDER

Entitlement to a 20 percent evaluation for peptic ulcer 
disease is awarded subject to the controlling regulations 
governing monetary awards. 

Entitlement to a 30 percent evaluation for eczema, tinea 
pedis, and dyshydrosis is awarded subject to the controlling 
regulations governing monetary awards. 

Entitlement to a rating in excess of 10 percent disabling for 
status post right hip injury, is denied. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


